13 F.3d 421
304 U.S.App.D.C. 298
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CHASE COMMUNICATIONS, INC., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellees,Kennelwood Broadcasting Company, Inc., Intervenor.
No. 92-1078.
United States Court of Appeals, District of Columbia Circuit.
Nov. 30, 1993.

Before:  EDWARDS and SILBERMAN, Circuit Judges, and OAKES,* Circuit Judge, United States Court of Appeals for the Second Circuit.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from an order of the Federal Communications Commission, and was briefed and argued by counsel.  While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 14(c).  On consideration thereof, it is


2
ORDERED and ADJUDGED, by this Court, that the order of the Federal Communications Commission is hereby affirmed.  The claim raised by petitioner is without any merit.  The Commission reasonably concluded that Kennelwood Broadcasting Company, Inc. was the better applicant and that its principals had demonstrated sufficiently their ability to fulfill the integration commitments.  The Commission's order did not reverse an applicant's "burden of allaying any substantial doubts that may arise concerning the likelihood of effectuating his proposal,"  Bechtel v. FCC, 957 F.2d 873, 878 (D.C.Cir.),  cert. denied sub nom.  Galaxy Communications, Inc. v. FCC, 113 S.Ct. 57 (1992), but was a resolution of factual disputes and credibility questions to which we accord substantial deference.  See id.   It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.



*
 Sitting by designation pursuant to 28 U.S.C. Sec. 291(a)